DETAILED ACTION
PART III REASONS FOR ALLOWANCE
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. This office action is in response to the amendment filed on 01/21/21. In view of the amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by amended claim. Claims 1,3-9 and 13-16 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

2.    The following is an examiner's statement of reasons for allowance:

The prior art of record such Hashimoto ‘833 teaches using setting information, which has already contained a transmission destination, for transmitting data. See, e.g., paragraph [0040] in Hashimoto. Applicant’s claimed reception device retrieves relevant information “corresponding to [a] transmission source,” and uses such relevant information related to the transmission source (instead of a transmission destination) to acquire a transfer destination. Hashimoto is silent on teaching or suggesting acquiring a transfer destination through such transmission source related information.
However, Hashimoto does not teach or suggest a processor configured to: “retrieve the relevant information corresponding to the transmission source using the address table, and acquire the transfer destination corresponding to the retrieved relevant information using the transfer destination table,” as recited in amended claim 1. Thus, Applicant submits that claim 1 is patentable and allowable over the prior art.

While having their own scope, similar features as claim 1 are recited in the “non-transitory storage medium” of independent claim 5 and the “reception method” of newly added independent claim 13, respectively. Consequently, these claims are patentable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.  Any  inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434. The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571 -272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
April 6, 2021